Citation Nr: 1537886	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  08-07 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) home loan guaranty benefits.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from July May 18, 2000 to June 23, 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 determination by the Department of Veterans Affairs (VA) Eligibility Center in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

The Veteran requested to be afforded a Board hearing on his February 2008 VA Form 9, scheduled for July 2015.  However, he failed to appear.  Without good cause being shown for the failure to appear the Board finds that his hearing request has been withdrawn and appellate review may proceed.  See 38 C.F.R. § 20.704(d) (2015).

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

1.  The Veteran served on active duty from May 18, 2000 to June 23, 2000; he did not complete a continuous period of active duty of at least 24 months.

2.  The narrative reason for his separation from service was "failure to meet procurement medical fitness standards." 

3.  June 2000 Entrance Physical Standards Board (EPSB) proceedings reflect that the Veteran had a psychiatric disability that preexisted service and the board recommended him for discharge.

4.  By a March 2000 rating decision, the Veteran's claim for service connection for a depressive disorder was denied on the basis that it pre-existed service and was not aggravated therein.  




CONCLUSION OF LAW

The criteria for home loan guaranty eligibility under Chapter 37, Title 38, United States Code, are met.  38 U.S.C.A. §§  3702(a), 5303A(a), (b) (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic entitlement to certain VA benefits, to include home loan guaranty benefits, are generally available, inter alia, to a veteran who served after July 25, 1947, for a period of more than 180 days and was discharged or released therefrom under conditions other than dishonorable, and to a veteran who served on active duty for 90 days or more at any time during the Persian Gulf War, unless ineligible for benefits pursuant to § 5303A(b).  38 U.S.C.A. § 3702(a)(2)(C)(i), (D)  (West 2014).  

However, notwithstanding the above or any other provision of law, any requirement for eligibility for or entitlement to any benefits under Title 38, United States Code, or any other law administered by VA that is based on the length of active duty served by a person who initially enters such service after September 7, 1980, is governed exclusively by the eligibility requirements set forth under 38 U.S.C.A. § 5303A.  Section 5303A requires that a veteran have performed a "minimum duty" service requirement - either 24 months of continuous active duty or the full period for which the person was called or ordered to active duty.  38 U.S.C.A. § 5303A (b)(1) (West 2014).

The basic eligibility requirements for VA benefits as set forth under 38 U.S.C.A. § 5303A do not apply, in pertinent part, if a person was discharged or released from active duty because of an early out or hardship (10 U.S.C. § 1171 or 
§ 1173); if a person was discharged or released from active duty because of a disability incurred or aggravated in the line of duty; or for a person who has a disability that the Secretary has determined to be compensable under Chapter 11 of Title 38, United States Code.  38 U.S.C.A. § 5303A(b)(3)(A)-(C)  (West 2014).

In addition, and very important for this case, with specific regard to entitlement to VA home loan guaranty benefits under Chapter 37, several other exceptions to the § 5303A service requirement are available.  The basic eligibility requirements for VA benefits as set forth under § 5303A (b)(1) do not apply to a veteran whose separation from service consisted of any one of the following:  (1) a discharge or release from active duty for the convenience of the Government, as described in §§ 3011(a)(1)(A)(ii)(II) and 3012(b)(1)(A)(iv) of Title 38; (2) a discharge or release from active duty for a medical condition which preexisted service on active duty and which the Secretary determines is not service-connected, as described in clauses (A)(ii)(I) and (B)(ii)(I) of § 3011(a)(1) and in § 3012(b)(1)(A)(ii) of Title 38; (3) an involuntary discharge or release from active duty for the convenience of the Government as a result of a reduction in force, as described in clauses (A)(ii)(III) and (B)(ii)(III) of § 3011(a)(1) and in § 3012(b)(1)(A)(v) of Title 38; or, (4) a discharge or release from active duty for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as described in § 3011(a)(1)(A)(ii)(I) of this title.

In this case, the length of the Veteran's service, or his service, is not in dispute.  Rather, the Veteran contends that the benefit should be awarded pursuant to § 3012(b)(1)(A)(ii), based on his contention that he was medically discharged and therefore does not need two years of service to qualify.  

Specifically, he contends that he was discharged from service due to his pre-existing psychiatric disorder for which he has not been granted service connection.

Turning to the merits of the claim, the Veteran's service treatment and personnel records include a June 2000 EPSB memorandum which states that, "After careful consideration of medical records, laboratory findings, and medical examination, the Board finds that the service member was medically unfit for appointment or enlistment in accordance with current medical fitness standards and in the opinion of the evaluating physicians the condition existed prior to service."  The medical board found that the Veteran had a psychiatric disability which pre-existed his service and recommended him for discharge from the service.

The Veteran's DD Form 214 documents states: "Soldier is relieved of all basic training duties pending medical separation. Code 'U.'"  The narrative reason for separation is "Failure to meet medical fitness standards."  

The DD Form 214 also indicates a separation code of "JFW" which stands for "erroneous enlistment medical condition disqualifying for military service, with no medical waiver approved."

After careful review of the record, the Board finds that the Veteran meets the requirements of the exception outlined in § 5303A(b)(3)(F)(ii).  Therefore, the Veteran is eligible for VA home loan guaranty benefits.  38 U.S.C.A. §§ 3702(a), 5303A(a), (b) (West 2014).

ORDER

Eligibility for VA home loan guaranty benefits is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


